RE: LEGISLATIVE BILLS CONTAINING APPROPRIATIONS LANGUAGE AND SUBSTANTIVE LANGUAGE'
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 22, 1988, IN WHICH YOU ASK FOR AN OFFICIAL OPINION OF THE ATTORNEY GENERAL AS TO THE FOLLOWING QUESTION:
DO LEGISLATIVE BILLS WHICH CONTAIN BOTH APPROPRIATION SECTIONS AND GENERAL LEGISLATION NON-APPROPRIATION SECTIONS (SOMETIMES REFERRED TO AS SUBSTANTIVE LAW) VIOLATE THE PROVISIONS OF ARTICLE V, SECTION 56 AND ARTICLE V, SECTION 57 OF ARTICLE V OF THE OKLAHOMA CONSTITUTION?
THIS QUESTION HAS BEEN ADDRESSED BY THE ATTORNEY GENERAL'S OFFICE ON SEVERAL PRIOR OCCASIONS, AS WELL AS BY THE OKLAHOMA SUPREME COURT. THE STATUS OF THE LAW IN THIS AREA APPEARS TO BE QUITE WELL MARKED BY THE MOST RECENT OF THESE STATEMENTS, AND IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THESE PRIOR OPINIONS RESOLVE YOUR INQUIRY. ATTORNEY GENERAL HENRY HAS, THEREFORE, AUTHORIZED ME TO RESPOND TO YOU ON HIS BEHALF THROUGH THIS INFORMAL LETTER.
ARTICLE V, SECTION 56 OF THE OKLAHOMA CONSTITUTION STATES:
"THE GENERAL APPROPRIATION BILL SHALL EMBRACE NOTHING BUT APPROPRIATIONS FOR THE EXPENSES OF THE EXECUTIVE, LEGISLATIVE, AND JUDICIAL DEPARTMENTS OF THE STATE, AND FOR INTEREST ON THE PUBLIC DEBT. THE SALARY OF NO OFFICER OR EMPLOYEE OF THE STATE, OR ANY SUBDIVISION THEREOF, SHALL BE INCREASED IN SUCH BILL, NOR SHALL ANY APPROPRIATION BE MADE THEREIN FOR ANY SUCH OFFICER OR EMPLOYEE, UNLESS HIE EMPLOYMENT AND THE AMOUNT OF HIS SALARY, SHALL HAVE BEEN ALREADY PROVIDED FOR BY LAW. ALL OTHER APPROPRIATIONS SHALL BE MADE BY SEPARATE BILLS, EACH EMBRACING BUT ONE SUBJECT."
ARTICLE V, SECTION 57 GOES ON ADD:
"EVERY ACT OF THE LEGISLATURE SHALL EMBRACE BUT ONE SUBJECT, WHICH SHALL BE CLEARLY EXPRESSED IN ITS TITLE, EXCEPT GENERAL APPROPRIATION BILLS, GENERAL REVENUE BILLS, AND BILLS ADOPTING A CODE, DIGEST, OR REVISION OF STATUTES; AND NO LAW SHALL BE REVIVED, AMENDED, OR THE PROVISIONS THEREOF EXTENDED OR CONFERRED, BY REFERENCE TO ITS TITLE ONLY; BUT SO MUCH THEREOF AS IS REVIVED, AMENDED, EXTENDED, OR CONFERRED SHALL BE RE-ENACTED AND PUBLISHED AT LENGTH: PROVIDED, THAT IF ANY SUBJECT BE EMBRACED IN ANY ACT CONTRARY TO THE PROVISIONS OF THIS SECTION, SUCH ACT SHALL BE VOID ONLY AS TO SO MUCH OF THE LAWS AS MAY NOT BE EXPRESSED IN THE TITLE THEREOF."
IN 1979, FORMER ATTORNEY GENERAL CARTWRIGHT ISSUED A NUMBER OF OPINIONS DEALING WITH THESE CONSTITUTIONAL PROVISIONS, THE MOST PERTINENT OF WHICH TO YOUR INQUIRY WERE ATTORNEY GENERAL OPINION NOS. 79-311 AND 79-313-B. IN THOSE OPINIONS, HE ADVISED THAT THESE PROVISIONS MANDATED THE ADOPTION EVERY YEAR OF A "GENERAL APPROPRIATIONS BILL" AND ALSO THAT NO OTHER BILL COULD CONTAIN BOTH APPROPRIATIONS PROVISIONS AND SUBSTANTIVE LANGUAGE. N HOWEVER, THESE OPINIONS WERE LATER OVERRULED BY THE OKLAHOMA SUPREME COURT IN DRAPER V. STATE, 621 P.2D 1142 (OKLA. 1980).
SUBSEQUENT TO THE DRAPER CASE, THE ATTORNEY GENERAL ISSUED TWO OPINIONS DIRECTLY ON POINT WITH YOUR INQUIRIES. IN ATTORNEY GENERAL OPINION NOS. 83-186 AND 86-099, IT WAS ADVISED THAT ARTICLE V, SECTION 56 AND ARTICLE V, SECTION 57 DID NOT PER SE PROHIBIT THE ADOPTION OF BILLS CONTAINING BOTH APPROPRIATIONS LANGUAGE AND "SUBSTANTIVE" LANGUAGE. RATHER, ACCORDING TO THESE OPINIONS, WHICH BOTH RELY HEAVILY UPON THE COURT'S RULING IN DRAPER, THE KEY TEST IS WHETHER THE TERMS OF ANY GIVEN BILL ARE "LOGICALLY AND NATURALLY CONNECTED" TO THE SUBJECT OF THE BILL.
I HAVE TAKEN THE LIBERTY OF INCLUDING WITH THIS LETTER FOR YOUR USE COPIES OF THE DRAPER DECISION, AS WELL AS OF ATTORNEY GENERAL OPINION NOS. 83-186 AND 86-099. I HOPE THIS INFORMATION IS OF ASSISTANCE TO YOU. IF YOU HAVE ANY FURTHER QUESTIONS ABOUT THIS LETTER OR THE REASONS BEHIND THE ATTORNEY GENERAL'S FEELINGS THAT THESE PRIOR OPINIONS RESOLVE YOUR QUESTION, PLEASE FEEL FREE TO CALL ME AT YOUR CONVENIENCE.
(MICHAEL SCOTT FERN)